DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to a subcombination non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-11 are considered statutory subject matter.  Even if the claims could be interpreted as an abstract idea, the claims provide limitations that apply the system to a practical application, i.e. vehicle detection.

Allowable Subject Matter
Claims 1-11 are allowed.
Claim 1 contains allowable subject matter regarding the driving assistant system comprising the first sensor configured to provide the input image as claimed, the image processor configured to generate a plurality of pyramid images by down-sampling the input image, identify a depthmap including depth values to the other vehicle and the background, generate a plurality of pixels of mask data having different average depths of the depth values based on the depth map, and output a plurality of masked images, the masked images representing different average distances based on the claimed data and images; a feature extractor configured to output the claimed feature data, and a detector configured to detect the other vehicle as claimed based on the feature data.  It is noted that Zhou et al detects faces/ subjects in a similar fashion, but omits that the masked images represent different average distances and the plurality of pixels of mask data have different average depths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/3/2022